 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RUDOLPH ANTHONY DUBORD,                             No. 2:20-cv-634-KJN
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS and
                                                         ORDER
13             v.
                                                         (ECF No. 2)
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                          Defendant.
16

17             Presently pending before the court is plaintiff’s motion for leave to proceed without the

18   prepayment of fees and costs, also referred to as in forma pauperis, pursuant to 28 U.S.C. § 1915.1

19   (ECF No. 2.) Under this section, the court may authorize the commencement of an action

20   “without prepayment of fees or security therefor” by a person that is unable to pay such fees or

21   provide security therefor. 28 U.S.C. § 1915(a)(1). Presently, a filing fee of $400.00 is required to

22   commence a civil action in this court.

23             The affidavit in support of the motion indicates that plaintiff has a monthly income of

24   approximately $3,100, i.e., $37,200 annually, and has $4,000 in a checking or savings account.

25   (See ECF No. 2.) According to the United States Department of Health and Human Services, the

26   current poverty guideline for a household of 1 (not residing in Alaska or Hawaii) is $12,760.00.

27

28   1
         This case was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(15).
                                                       1
 1   See https://aspe.hhs.gov/poverty-guidelines. Thus, plaintiff’s gross household income is over

 2   300% of the 2020 poverty guideline. Accordingly, the court cannot find that plaintiff is unable to

 3   pay. To be sure, the court is sympathetic to the fact that plaintiff does not have a large income,

 4   and that plaintiff also has several expenses to contend with. However, numerous litigants in this

 5   court have significant monthly expenditures, and may have to make difficult choices as to which

 6   expenses to incur, which expenses to reduce or eliminate, and how to apportion their income

 7   between such expenses and litigating an action in federal court. Such difficulties in themselves

 8   do not amount to indigency.

 9              Accordingly, IT IS HEREBY RECOMMENDED that Plaintiff’s motion to proceed in

10   forma pauperis (ECF No. 2) be DENIED.

11              Plaintiff has 14 days to object to these findings and recommendations.2 See Tripati v.

12   Rison, 847 F.2d 548 (9th Cir. 1988) (absent consent of all parties, magistrate judge lacks

13   authority to issue dispositive order denying in forma pauperis status). If plaintiff does not object

14   to the substance of the undersigned’s findings, plaintiff shall instead either: (A) pay the applicable

15   filing fee; or (B) file a statement of non-opposition to these findings and recommendations and

16   concurrent request for a payment plan or for an extension of time to pay the fee. Failure to take

17   any action may result in dismissal under Federal Rule of Civil Procedure 41(b).

18              These findings and recommendations are submitted to the United States District Judge

19   pursuant to 28 U.S.C. § 636(b)(l). Accordingly, IT IS HEREBY ORDERED that the Clerk of the

20   Court randomly assign a district judge to this action.
21   Dated: March 27, 2020

22

23
     dubo.634
24

25

26   2
       Objections should be captioned “Objections to Magistrate Judge’s Findings and
27   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
     may waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455
28   (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).
                                                      2
